DETAILED ACTION
The response filed on 07/14/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
No claim(s) is/are amended, cancelled or added.
Claims 1-9 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 07/14/2021, have been fully considered but they are not persuasive.  
Regarding claim 1, the Applicant has argued that, “Such technical features impact non-obvious advantages in facilitating transmissions to the LEO satellite is either moving towards or moving away from the population devices. In this way, overall battery life of the devices is extended, and congestion problems are avoided. The ground station of the asserted combination (via Giraud) does not fall within the definition of the population of devices as noted supra. The only when the satellite is either moving towards or moving away from a population of devices. (see Remarks on page 5-7).
In response to the Applicant's arguments, the Examiner respectfully disagrees because the Examiner relied upon Wu’s teaching of a plurality of said population devices arranged on earth communicating with a satellite within the footprint of the satellite range (see FIG. 1; see ¶ [0004] [0029]) in combination with Giraud’s teaching of data transmission occurring only when the satellite is either moving towards or moving away (see ¶ [0007], only be transmitted when satellite overflies i.e., within its range). In fact, the satellite will only communicate within its range which means the satellite is either moving towards or moving away as long as within its range and will not be capable of communicating once it is out its range. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the argument(s) is/are not persuasive.
Moreover, One must be noted that applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., overall battery life of the device is extended, and congestion problems are avoided and a population devices comprises a series of devices that are spaced apart and within an area on the celestial body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
This Office action is made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0278033 A1) hereinafter “Wu” in view of Fang (US 2019/0337643 A1) hereinafter “Giraud”. 

Regarding claims 1, 6 and 9, Wu discloses a device in a population of devices arranged on earth, and which are to transmit data to a low earth orbit (LEO) satellite orbiting earth, said LEO satellite to receive signals from said population of devices, said signals including the data in data packages (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), and a method for transmitting a part of data to a low earth orbit (LEO) satellite orbiting earth (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), and a non-transitory computer program product for transmitting part of data from a device to a low earth orbit (LEO) satellite orbiting earth (see ¶ [0011] [0090], computer-readable medium comprising instructions), said device forming part of a population of devices arranged on earth and includes trajectory data of said LEO satellite (see FIG. 1 and 3; see ¶ [0004] [0047] [0056] [0066-67], satellite including a receiver/antennas communicating/receiving signals from two UTs and gateway and data/message transmission to the satellite), the device comprising:
a transmitter configured to transmit a signal that is part of said signals (see ¶ [0044-45] [0056], transmitting message/communication signals/information);
a data processor and a computer program which, when executing on said data processor (see ¶ [0011] [0090], computer-readable medium comprising instructions), is to calculate a Doppler shift based upon trajectory data of said LEO satellite (see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information), and modify said signal to thereby compensate the Doppler shift of said signal that results from said LEO satellite and said population of devices travelling with respect to one another (see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).
Wu does not explicitly disclose transmit when said LEO satellite is either moving towards or away from said population of devices.
However, Giraud in combination with Wu discloses use said trajectory data of said LEO satellite and use a relative position of said device to said LEO satellite to only transmit when said LEO satellite is either moving towards said population of devices or moving away from said population of devices (Giraud: see ¶ [0007], data only be transmitted to the satellite when satellite overflies (either moving towards or away) the ground station and Wu: see FIG. 1; see ¶ [0004] [0029], a plurality of user terminals and a gateway are in communication with the satellite and the satellite can communicate within its footprint/range).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmit when said LEO satellite is either moving towards or away from said population of devices as taught by Fang, in the system of Wu, so that it would provide to reduce the time required to communicate to any satellites within a much shorter period (Giraud: see ¶ [0007] [0010]).

Regarding claim 2, the combined system of Wu and Giraud discloses wherein said computer program is further configured to set said transmitter to modify a frequency of transmission of said signal to correct said Doppler shift, based upon at least one of a position of said LEO satellite (Wu: see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information and see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts).

Regarding claim 3, the combined system of Wu and Giraud discloses wherein said computer program is further configured to use said trajectory data to set said transmitter to either transmit said signal when said LEO satellite is moving towards said population of devices or is moving away from said population of devices (Wu: see FIG. 1; see ¶ [0004] [0029], a plurality of user terminals and a gateway are in communication with the satellite and the satellite can communicate within its footprint/range; see ¶ [0044-45] [0069], receiving satellite usage/positon/ephemeris data/information; see ¶ [0066-67] [0077-78] [0084], performing frequency correction/offset due to Doppler variation/frequency shifts and Giraud: see ¶ [0007], data only be transmitted to the satellite when satellite overflies (either moving towards or away) the ground station).

Regarding claims 4 and 7, the combined system of Wu and Giraud discloses wherein said transmitter comprises a modulator (Wu: see ¶ [0074], signals are demodulated by the satellite).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Giraud further in view of De Gaudenzi et al. (US 2015/0351043 A1) hereinafter “De Gaudenzi”.

Regarding claims 5 and 8, Wu disclose wherein said modulator (see ¶ [0074], signals are demodulated by the satellite), but does not explicitly disclose using Enhanced Spread Spectrum Aloha (E-SSA).
However, De Gaudenzi discloses wherein said modulator comprises an Enhanced Spread Spectrum Aloha (E-SSA) modulator (see ¶ [0164], E-SSA demodulator).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide using Enhanced Spread Spectrum Aloha (E-SSA) as taught by De Gaudenzi, in the combined system of Wu and Giraud, so that it would provide to aim at improving the E-SSA by increasing the maximum achievable throughput (De Gaudenzi: see ¶ [0035]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462